Citation Nr: 0808748	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  00-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel

INTRODUCTION

The veteran had active military service from August 1952 to 
July 1954, and from May 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1999, and July and September 
2000 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

These issues were previously remanded by the Board.  The 
Board thereafter denied the claims in a decision dated in 
March 2006.  The appellant then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in October 2007, the Court 
granted a joint motion by the appellant and VA General 
Counsel, which was incorporated by reference, to vacate the 
Board's decision and remand the case for readjudication in 
accordance with the joint motion.  The joint motion contained 
a stipulation that previous claims of service connection for 
hearing loss, tinnitus, and residuals of dental surgery had 
been abandoned; the Court accordingly dismissed these three 
issues and remanded the hypertension and diabetes issues.  In 
the joint motion, the parties agreed that the Board's reasons 
and bases for denial of these two service connection claims 
was inadequate because the Board failed to make a finding as 
to both the competency and credibility of the veteran's lay 
statements made in connection with the claims.  


FINDINGS OF FACT

1.  The veteran's lay statements regarding symptoms he 
experienced in service and thereafter are competent.

2.  The veteran's lay statements regarding symptoms during 
service and continuity of symptomatology after service, as 
well as his statements regarding diagnosis of hypertension 
and diabetes mellitus within one year of separation from 
military service, are not credible.  

3.  The veteran's hypertension is not related to his military 
service.

4.  The veteran's type II diabetes mellitus is not related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).

2.  The veteran does not have diabetes mellitus, type II, 
that is the result of disease or injury incurred in or 
aggravated during active military service.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001, and April 2004.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided statements of the case (SOCs) and three 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's service connection claims will 
be denied, these questions are not now before the Board.  
Consequently, a remand is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured VA 
examinations in order to evaluate his diabetes and 
hypertension and to provide medical opinions as to whether or 
not those disabilities are related to his military service.  
The RO also attempted to obtain private medical records from 
several of the veteran's former doctors; however, most of the 
doctors are deceased and their records were determined to be 
unavailable.  In a June 2004 statement from the veteran, he 
informed the RO that he had no additional evidence to submit.  
VA has no duty to inform or assist that was unmet.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic diseases, including 
hypertension and diabetes, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

A.  Hypertension

The veteran's service medical records (SMRs) show that his 
induction examination in August 1952 reported his blood 
pressure was 140/88.  His blood pressure was reported as 
120/80 at the time of his release from active duty in July 
1954.  When he enlisted in May 1956 his blood pressure was 
reported as 150/90.  On discharge in September 1957 his blood 
pressure was reported as 136/84.  In a March 1997 statement, 
the veteran averred that he was diagnosed with hypertension 
by his private physician, Dr. D.M., in November 1957, one 
month after leaving military service.  

Of record is a January 2000 letter from the veteran's private 
physician, K.W., M.D., stating that the veteran had been 
treated at Parkland Hospital in Dallas, Texas where he 
received care for type II diabetes mellitus and hypertension.  
Dr. W. noted that the veteran's hypertension was first 
documented in 1956, and diagnosed in 1957.  Though she did 
not specify, Dr. W. was obviously referring to the veteran's 
May 1956 enlistment blood pressure, but she did not give a 
source for her conclusion that hypertension was diagnosed in 
1957.  Under the circumstances, the Board concludes that the 
source of the information on which Dr. W.'s conclusion that 
the veteran was diagnosed with hypertension in 1957 was the 
veteran himself.  Dr. W. noted that, while current standards 
require systolic pressure at or above 140, and/or a diastolic 
pressure at or greater than 90 for diagnosis of hypertension, 
in patients with diabetes, a blood pressure above 130/85 was 
considered hypertension.  

In testimony at a September 2002 hearing before the 
undersigned Veterans Law Judge, the veteran averred that he 
was diagnosed with hypertension by a private physician 
shortly after leaving military service, in 1957 or 1958.  The 
veteran also testified that the doctor who diagnosed 
hypertension at that time is now dead, and any related 
medical records are unavailable.  The veteran has also 
identified two other physicians who treated him after 
service, but he reports that they, too, are now dead.  

A January 1977 statement by J.R., D.O., dealing with 
unrelated back problems, stated that the veteran had been 
hypertensive since he was in military service, but provided 
no source for that conclusion.  Because Dr. R. did not 
indicate that he had treated the veteran in service or within 
the one-year presumptive period, and because he provided no 
other information as to the source of his conclusion that the 
veteran had hypertension in service, the Board can only 
conclude that this information came from the veteran himself.  

The Board finds that Dr. W.'s and Dr. R.'s conclusions that 
the veteran's hypertension began in service are of no 
evidentiary value in determining the onset of the veteran 
hypertension because those conclusions were premised on 
unsubstantiated non-medical evidence that the Board finds not 
to be credible.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).  
See also Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) 
(Board failed to render a finding with regard to the 
credibility of veteran's uncorroborated statements).  

While the Board acknowledges that the veteran is competent as 
a layperson to testify as to the symptoms he experiences, it 
rejects the veteran's statements regarding the veteran's 
averment of continuity of symptomatology and diagnosis of 
hypertension immediately after leaving military service 
because it finds them to not be credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992)); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).  The Board finds the veteran's statements 
regarding the onset of his hypertension are not credible 
because they are contradicted by the remaining evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (while not conclusive, the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence).  As noted, the 
veteran's SMRs contain no report of complaint or treatment 
related to hypertension.  Most significantly, the Board notes 
that neither of the examinations undergone at the end of his 
two periods of service show any abnormality as regards 
hypertension.  

Moreover, the Board notes that the veteran did not file any 
claims with VA until 1976, very nearly 20 years after leaving 
service for the second time, and then only after he had 
become permanently handicapped due to a work-related accident 
that precipitated a claim for a non-service-connected 
disability pension.  He did not claim service connection for 
hypertension or diabetes at that time.  In fact, the only 
disability he reported having was a back disability.

Additionally, the report of a March 1976 VA examination 
indicates that the veteran himself provided information 
regarding hypertension much later than the claimed 1957.  The 
examiner specifically noted that the veteran gave a history 
of having been examined for hypertension at the VA hospital 
in Dallas in April 1972, but did not report any earlier 
examination for treatment or diagnosis of hypertension, which 
the Board finds is inconsistent with the veteran's claim that 
he was hypertensive in service.  He also reported that since 
1972 his family physician had diagnosed diabetes shortly 
after the April 1972 diagnosis of hypertension.  

Additional evidence calling into question the credibility of 
the veteran's averment that he was treated for and diagnosed 
with hypertension in the year following his separation from 
service is the absence of corroborating evidence from what 
was proffered by the veteran as a reliable source of such 
evidence.  Of record is a brief handwritten note submitted by 
the veteran from private physician D.M., D.O., dated in March 
1977.  Dr., M. stated that, to the best of his recollection, 
the veteran was among his patients in 1957-1958.  Dr. M.'s 
statement says no more, and thus provides no evidence that 
the veteran's hypertension began in service or was diagnosed 
in the year following separation from service.  After receipt 
of this note from Dr. M., the RO notified the veteran in 
April 1977 that this note did not show what Dr. M. had 
treated the veteran for, and gave him an additional 30 days 
to submit more specific information from Dr. M.  The veteran 
did not respond.  Thereafter, in July 1977, the RO sent a 
letter to Dr. M. asking that he furnish specific dates of the 
veteran's treatment in 1957 or 1958, and identify the 
conditions treated and diagnoses rendered.  The record 
contains no reply from Dr. M.  

Of record are private treatment records from the Dallas, 
Texas County Hospital District dated from 1977 to 1988, and 
from 1992 to 1994.  They show ongoing treatment for 
hypertension, but provide no evidence as to when the 
hypertension began.  Also of record are outpatient treatment 
records from the VA Medical Center (VAMC) in Dallas, Texas 
from November 1999 to September 2004.  They, too, show 
ongoing treatment for hypertension, but provide no evidence 
as to when the hypertension began.  

Because the veteran contends that his hypertension began in 
service, or within the one-year presumptive period following 
service, and because of Dr. W.'s conclusion that the May 1956 
blood pressure report of 150/90 constituted evidence of 
hypertension in service, the veteran was afforded a VA 
examination given in March 2003.  The examiner recounted the 
veteran's hypertensive history as provided by him, and 
reviewed the veteran's SMRs and VA case file.  The examiner 
noted that the veteran's blood pressure was normal throughout 
his first term of service, that there was only a single 
report of elevated blood pressure, at the beginning of his 
second period of service, and that there was no record of 
treatment for hypertension until the early 1970s.  

The examiner noted Dr. W.'s letter and conclusions, but was 
of the opinion that the evidence in the record did not 
support Dr. W's conclusion that the veteran's hypertension 
began in service.  The examiner opined that it was therefore 
less likely than not that the veteran's hypertension was 
related to service.  The Board finds the conclusion that the 
veteran's hypertension is less likely than not to have 
originated in service is of greater evidentiary weight than 
Dr. W.'s opinion, which relied on a history provided by the 
veteran and was premised on an erroneous assumption that the 
veteran had diabetes in service (see discussion below).  

The Board notes that, in citing a recent decision by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), the joint motion suggests that the 
veteran's lay testimony might be sufficient in and of itself 
to constitute a valid diagnosis that would support service 
connection for the claimed disabilities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.)  Here, the veteran is not competent 
to establish a diagnosis of hypertension because, unlike, for 
example, a broken leg, diagnosis of hypertension requires 
medical expertise, which the veteran does not have.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Next, while it is conceded that the veteran is competent to 
describe symptoms that might later support a diagnosis by a 
medical professional, that does not fit the circumstances in 
the instant case.  See Barr, supra.  As noted, neither Dr. W. 
nor Dr. M. made a diagnosis based solely on symptoms reported 
by the veteran.  Instead, they both relied in large measure 
on an unattributed and unsubstantiated post-service diagnosis 
of hypertension provided by the veteran.  

As regards reporting a contemporaneous medical diagnosis, the 
remaining instance where the Jandreau court held that 
competent lay evidence can be sufficient to establish a 
diagnosis, the Board finds the veteran's lay testimony is not 
credible.  As noted, the veteran claimed that Dr. M. had 
diagnosed the veteran with hypertension in November 1957, the 
month following separation from service.  However, the note 
from Dr. M. failed to corroborate this, and, when asked for 
details, neither the veteran nor Dr. M. responded.  Moreover, 
the Board notes that in Jandreau, the Federal Circuit's 
decision was based on the fact that the veteran's SMRs were 
lost in a fire.  Here, however, the veteran's SMRs are of 
record, and they do not support the veteran's averments of 
in-service symptomatology that would in turn support a 
diagnosis one month after service.  Moreover, as the March 
2003 VA examiner noted, the veteran's blood pressure was 
normal throughout his first term of service, with only a 
single report of elevated blood pressure, at the beginning of 
his second period of service, and there is no record of 
treatment for hypertension until the early 1970s.  In sum, 
while the veteran is indeed competent to provide information 
about his symptoms and about a contemporaneous medical 
diagnosis, the Board finds that here the veteran's report is 
not credible.  As noted above, in 1976, at a time when his 
recollection regarding the onset of hypertension would have 
presumably been fresher, he did not say that it began in 
service or shortly thereafter.  Rather, he merely recalled 
that he had been examined for it in 1972.  This sort of 
information, considered in light of the entire record, makes 
the veteran's statements incredible.

Thus, while the veteran has a current diagnosis of 
hypertension, the medical opinion evidence that tends to link 
hypertension to military service was based on information 
that is not credible.  The Board therefore gives no 
evidentiary weight to such opinions.  The greater weight of 
the evidence is against the claim.

B.  Diabetes

The veteran's SMRs show no treatment for diabetes or any 
related symptoms.  The report of his separation examinations 
from both periods of service show no defects related to 
either of these claims.  The veteran avers that he was first 
diagnosed with and treated for diabetes shortly after leaving 
service, within the one-year presumptive period.  Again, the 
physicians the veteran avers treated him are now dead, and 
their records are unavailable.  

The treatment records from the Texas County Hospital District 
show a diagnosis of, and ongoing treatment for, type II 
diabetes, but do not in any way indicate that the veteran's 
diabetes began in service.  

As noted in the previous section, the March 1977 note from 
private physician D.M., D.O., stating that, to the best of 
his recollection, the veteran was among his patients in 1957-
1958, provides no evidence that the veteran's diabetes began 
in service.  Neither the veteran nor Dr. M. responded to 
requests for more specific information, again bringing into 
question the credibility of the veteran's unsubstantiated 
assertion that he was first diagnosed and treated for 
diabetes in the year following service.  (As noted above, the 
veteran's statements regarding hypertension.  For the same 
reason, his statements regarding diabetes are not credible.)

A January 1977 statement by J.R., D.O., discussing unrelated 
back problems, stated that the veteran had been a diabetic 
since 1957, noting that a trace of sugar was found in the 
urine by a Dr. C., and again in 1960 by Dr. M.  Dr. M. did 
not provide the source for that knowledge, that is, whether 
he had records from Dr. C. and Dr. M., or whether the 
information was provided by the veteran.  In any event, since 
it was not Dr. M. who diagnosed the veteran's diabetes in 
1957, the Board finds that Dr. M.'s January 1977 note is not 
reliable evidence that the veteran was diagnosed with 
diabetes in 1957.  

The Board also notes the report of a March 1976 VA 
examination given in conjunction with another claim indicates 
that the veteran provided a date of diagnosis of diabetes 
much later than the claimed 1957.  The examiner noted that 
the veteran gave a history of having been examined for 
hypertension at the VA hospital in Dallas in April 1972, and 
that "since that time my family physician diagnosed that I 
am a diabetic in April or shortly after."  Thus, it is 
evident by the veteran's own account that his diabetes was 
not diagnosed until 1972, nearly 15 years after leaving 
service.  As noted above, this 1976 statement was made when 
the veteran's recollection, especially regarding what 
happened in about 1972, was presumably much fresher.  

The veteran was afforded a VA examination in October 2001 in 
order to determine whether it is as likely as not that his 
claimed diabetes and hypertension were incurred in service or 
within one year of discharge.  This examiner noted that the 
veteran reported to him that he was diagnosed with diabetes 
in 1957 or 1958.  Evidently relying on the veteran's report, 
the examiner noted that "[i]t is apparent that [the 
veteran's] hypertension and diabetes mellitus was discovered 
within a year of his discharge from service."  

The veteran was afforded a VA examination in March 2003 in 
order to evaluate his diabetes and to provide a medical 
opinion as to whether there was any connection between his 
diabetes and his military service.  The veteran apparently 
told the examiner that he had experienced symptoms of urinary 
frequency and blurred vision in service.  As was noted in the 
joint motion to remand, this examiner opined that "[i]n as 
much as [the veteran's diabetes] was diagnosed shortly after 
discharge, one would presume that this is a service connected 
problem."  

The Board notes, however, that neither the October 2001 nor 
the March 2003 examiner rendered his own diagnosis of 
diabetes, but instead relied on the veteran's uncorroborated 
statement that there was a diagnosis of diabetes shortly 
after discharge.  In so relying, both examiners assumed that 
the reported earlier diagnosis was a matter of fact.  It is 
not, and the veteran's averment of such a diagnosis is not 
credible.   

First, while the Board again acknowledges that the veteran is 
competent as a layperson to testify as to any symptoms he may 
have experienced, it finds that his averment that he was 
diagnosed with diabetes shortly after leaving military 
service, or that he experienced related symptoms during or 
shortly after service is not credible.  As noted, the veteran 
told a VA examiner that his family physician diagnosed 
diabetes in 1972, nearly 15 years after leaving service, 
clearly contrary to his averment of an earlier diagnosis.  
The Board finds the veteran's credibility in this regard is 
also called into question by the medical evidence of record, 
none of which corroborates the veteran's claim of service 
connection immediately after service.  Again, his SMRs 
contain no complaint of or treatment for diabetes.  Moreover, 
when the veteran submitted his first VA claim in 1976 
following his workplace back injury, followed the next year 
with a claim of service connection for hypertension, he 
demonstrated that he knew that service connection could be 
claimed for service-related disabilities.  Yet, even though 
he claims he was diagnosed with diabetes immediately after 
service, inexplicably, he did not claim service connection 
for it when he filed his first service connection claim, for 
hypertension, in 1977.  

The Board notes that the only evidence of record of an 
immediate post-service diagnosis of diabetes is the veteran's 
own testimony.  As the Court has made clear, absent evidence 
of record showing that the veteran has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of this 
disability, his assertions in this regard are not credible 
and therefore have no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also 38 C.F.R. 
§ 3.159(a)(1) (2007).  

Finally, as noted, in Jandreau, supra, the Federal Circuit 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Here, the 
veteran is not competent to identify diabetes because, 
unlike, for example, a broken leg, diagnosis of diabetes 
requires medical expertise, which the veteran does not have.  
Espiritu, supra.  While it is conceded that the veteran is 
competent to describe symptoms that later support a diagnosis 
of a medical professional, that does not describe the 
circumstances in the instant case.  As noted, neither the 
October 2001 nor the March 2003 examiner rendered his own 
diagnosis of diabetes based on the veteran's reports of his 
symptoms, but instead relied on the veteran's uncorroborated 
statement that there was a diagnosis of diabetes shortly 
after release from active duty.  

As regards the remaining instance, as held in Jandreau, where 
competent lay evidence can be sufficient to establish a 
diagnosis, i.e., reporting a contemporaneous medical 
diagnosis, the Board finds the veteran's lay testimony is not 
credible.  Here, while the veteran has reported a 
"contemporaneous diagnosis" he claims was rendered in 1957 
or 1958, the Board has already determined that his story is 
not credible, in part because of his own 1976 statement that 
his diabetes was not diagnosed until 1972.  

In sum, while the veteran has a current diagnosis of type II 
diabetes mellitus, and while he is competent to describe any 
symptoms he may have experienced in service and thereafter, 
his statements that form the basis for favorable medical 
opinion evidence are not credible.  The Board therefore gives 
no evidentiary weight to such opinions.  Without these, 
service connection must be denied.  38 C.F.R. § 3.303(d).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence of record is against these service connection 
claims.  The veteran's current hypertension and diabetes 
mellitus, type II, are not traceable to disease or injury 
incurred in or aggravated during active military service.  




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


